       Case: 3:20-cv-00398-MJN Doc #: 14 Filed: 02/26/21 Page: 1 of 2 PAGEID #: 180




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

TRUSTEES OF THE BRICKLAYERS AND
MASONS LOCAL NO. 22 PENSION PLAN

        Plaintiffs,
                                                     CASE NO. 3:20-cv-398-MJN
-vs-
                                                     District Judge Michael J. Newman
5 STAR MASONRY LLC

        Defendant.

  ORDER (1) GRANTING PLAINTIFFS’ MOTION FOR A DEFAULT JUDGMENT AND
      (2) ORDERING THE CLERK TO ENTER JUDGMENT ACCORDINGLY

          WHEREAS, Plaintiffs, the Trustees of the Bricklayers and Masons Local No. 22 Pension

 Plan, filed their Complaint on September 24, 2020;

          WHEREAS, Defendant, 5 Star Masonry LLC, has failed to answer or otherwise plead

 within the time prescribed;

          WHEREAS, the Clerk of this Court issued an Entry of Default on February 18, 2021;

          NOW THEREFORE, upon Plaintiffs’ Motion for Default Judgment and for good cause

 shown, an order of default judgment is hereby entered against Defendant in accordance with

 Plaintiffs’ Motion; and

          IT IS HEREBY ORDERED that JUDGMENT IS ENTERED on behalf of Plaintiffs,

 the Trustees of the Bricklayers and Masons Local No. 22 Pension Plan, and against Defendant, 5

 Star Masonry LLC.

          IT IS FURTHER ORDERED that Defendant shall, not later than 28 days from the date

 of this Order, submit to an audit by making available to Plaintiffs, or their designated agent, in the

 manner and at the time and place designated by Plaintiffs, all of Defendant’s books and records
   Case: 3:20-cv-00398-MJN Doc #: 14 Filed: 02/26/21 Page: 2 of 2 PAGEID #: 181




for the period of January 2018 to the present. Defendant shall provide Plaintiffs with the records,

information, and responses as necessary for Plaintiffs to determine the amounts owed in unpaid

contributions, liquidated damages, and interest.

       IT IS FURTHER ORDERED that Defendant is liable for the amount of contributions

found due and owing from the audit, plus liquidated damages, interest, attorneys’ fees, as well as

the cost of said audit. After an audit has been performed or the monthly reports submitted and the

total amounts owed have been calculated, counsel for Plaintiffs will file an affidavit containing

these amounts owed and, upon the filing of such affidavit, this Court shall enter a Judgment Entry

for damages in favor of Plaintiffs and against Defendant.

       IT IS FURTHER ORDERED that the above-captioned matter shall not be

administratively closed by the Clerk’s Office until such time as Plaintiffs file an affidavit as to the

amounts owed to Plaintiffs by Defendant.

       IT IS FURTHER ORDERED that Plaintiffs are entitled to ongoing interest in the amount

of one-percent per month until the unpaid contributions are paid in full and any additional

attorneys’ fees incurred in collecting the judgment amount.


       IT IS SO ORDERED



Dated: 02/26/2021                              s/Michael J. Newman
                                               Hon. Michael J. Newman
                                               United States District Judge




                                                   2
